Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed.
 Claim 1, A computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive a first message;
apply one or more natural language processing algorithms to the first message to identify a first intent associated with the first message and a first confidence score associated with the identified first intent, wherein the computing platform includes a machine learning engine having instructions that direct the computing platform to set, define, and iteratively refine one or more optimization rules for a classification model;
determine, using the classification model, that the first confidence score exceeds a predetermined intent identification threshold;
identify, in response to determining that the first confidence score exceeds the predetermined intent identification threshold, a first destination device associated with the identified intent and a structured format associated with the first destination device;

send, to the first destination device, the second message, wherein sending the second message to the first destination device causes the first destination device to perform an action associated with the identified first intent.
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Singaraju et al. (US Patent Application Publication #20190103095) teaches a computing system from the plurality of intents, a first pair of intents including a first intent and a second intent, where a first subset of the training samples is associated with the first intent and a second subset of the training samples is associated with the second intent (Paragraphs 0004). 
Huang et al. (US 20210042372) teaches Search engines receive queries and provide search results that are responsive to a query provided by a user. The search engine can process the query, user data, contextual data, and other inputs to identify the most relevant content for the particular query. The content can be presented to the user in several different forms on a search results page. The content can be presented as links to webpages, a question-and-answer experience, an entity details experience, or in some other form (Paragraphs 0001).
However, none of the prior art cited alone or in combination provides the 
identify, in response to determining that the first confidence score exceeds the predetermined intent identification threshold, a first destination device associated with the identified intent and a structured format associated with the first destination device.
 Claim 12, A method comprising: a computing platform comprising at least one processor, a communication interface, and  memory:
receiving a first message;
[AltContent: connector]applying one or more natural language processing algorithms to the first message to identify a first intent associated with the first message and a first confidence score associated with the identified first intent, wherein the computing platform includes a machine learning engine having instructions that direct the computing platform to set, define, and iteratively refine one or more optimization rules for a classification model;
determining using the classification model, that the first confidence score exceeds a predetermined intent identification threshold;
identifying, in response to determining that the first confidence score exceeds the predetermined intent identification threshold, a first destination device associated with the identified intent and a structured format associated 
generating a second message, wherein the second message comprises the identified intent and conforms to the structured format associated with the first destination device; and
sending, to the first destination device, the second message, wherein sending the second message to the first destination device causes the first destination device to perform an action associated with the identified first intent.
The following is an examiner's statement of reasons for allowance:Regarding claim 12, the prior art of record, specifically Singaraju et al. (US Patent Application Publication #20190103095) teaches a computing system from the plurality of intents, a first pair of intents including a first intent and a second intent, where a first subset of the training samples is associated with the first intent and a second subset of the training samples is associated with the second intent (Paragraphs 0004).
 Huang et al. (US 20210042372) teaches Search engines receive queries and provide search results that are responsive to a query provided by a user. The search engine can process the query, user data, contextual data, and other inputs to identify the most relevant content for the particular query. The content can be presented to the user in several different forms on a search results page. The content can be presented as links to webpages, a question-and-answer experience, an entity details experience, or in some other form (Paragraphs 0001).
wherein the computing platform includes a machine learning engine having instructions that direct the computing platform to set, define, and iteratively refine one or more optimization rules for a classification model;
determining using the classification model, that the first confidence score exceeds a predetermined intent identification threshold;
identifying, in response to determining that the first confidence score exceeds the predetermined intent identification threshold, a first destination device associated with the identified intent and a structured format associated with the first destination device;
Claim 20, One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one[AltContent: connector] processor, a communication interface, and memory, cause the computing platform to: receive a first message;
apply one or more natural language processing algorithms to the first message to identify a first intent associated with the first message and a first confidence score associated with the identified first intent, wherein the computing platform includes a machine learning engine having instructions that direct the computing platform to set, define, and iteratively refine one or more optimization rules for a classification model;
determine, using the classification model, that the first confidence score 
identify, in response to determining that the first confidence score exceeds the predetermined intent identification threshold, a first destination device associated with the identified intent and a structured format associated with the first destination device;
generate a second message, wherein the second message comprises the identified intent and conforms to the structured format associated with the first destination device; and send to the first destination device, the second message, wherein sending the second message to the first destination device causes the first destination device to perform an action associated with the identified first intent.
The following is an examiner's statement of reasons for allowance:Regarding claim 20, the prior art of record, specifically Singaraju et al. (US Patent Application Publication #20190103095) teaches a computing system from the plurality of intents, a first pair of intents including a first intent and a second intent, where a first subset of the training samples is associated with the first intent and a second subset of the training samples is associated with the second intent (Paragraphs 0004).
 Huang et al. (US 20210042372) teaches Search engines receive queries and provide search results that are responsive to a query provided by a user. The search engine can process the query, user data, contextual data, and other inputs to identify the most relevant content for 

However, none of the prior art cited alone or in combination provides the motivation to teach wherein the computing platform includes a machine learning engine having instructions that direct the computing platform to set, define, and iteratively refine one or more optimization rules for a classification model;
determine, using the classification model, that the first confidence score exceeds a predetermined intent identification threshold;
identify, in response to determining that the first confidence score exceeds the predetermined intent identification threshold, a first destination device associated with the identified intent and a structured format associated with the first destination device;

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/25/2022